02/22/2022


       IN THE SUPREME COURT OF THE STATE OF MONTANA                           Case Number: DA 22-0067
                      Case No. DA 22-0067


MONTANA ENVIRONMENTAL INFORMATION CENTER, AND SIERRA
CLUB.

      Plaintiffs / Appellees,

      v.

MONTANA DEPARTMENT OF ENVIRONMENTAL QUALITY, MONTANA
BOARD OF ENVIRONMENTAL REVIEW,

      Respondent / Appellant,

and

WESTMORELAND ROSEBUD MINING, LLC f/k/a WESTERN ENERGY CO.,
NATURAL RESOURCE PARTNERS, L.P., INTERNATIONAL UNION OF
OPERATING ENGINEERS, LOCAL 400, and NORTHERN CHEYENNE COAL
MINERS ASSOCIATION,

      Respondent-Intervenors / Appellants.



                     ORDER GRANTING
                 MOTION FOR LEAVE TO FILE
BRIEF OF TALEN MONTANA, LLC AS AMICUS CURIAE IN SUPPORT OF
                APPELLANTS’ RULE 22 MOTION


      On Appeal from the Sixteenth Judicial District Court, Rosebud County,
                         Montana Cause No. DV 19-34
                      The Honorable Katherine Bidegaray
      IT IS ORDERED that the Motion of Talen Montana, LLC (“Talen Montana”),

for leave to file an amicus curiae brief in support of Appellants Westmoreland

Rosebud Mining, et al.’s Motion for Stay shall be and hereby is GRANTED.

      Dated this ___ day of February, 2022.




                                       1                           Electronically signed by:
                                                                         Mike McGrath
                                                            Chief Justice, Montana Supreme Court
                                                                       February 22 2022